Title: To Thomas Jefferson from Albert Gallatin, 7 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     7 Jany. 1808
                  
                  I send the 3 copies of the account of the contingent fund in the usual form, one for each house & one for yourself. The acct. only states that 8737 dollars & 11 cents were paid to the Attorney general by your direction. It will be necessary that in your letter to the houses you should state the object in general terms, vizt. in order to enable sd. attorney general to defray sundry expenses incident to the arrestation, bringing to justice, & trial of Burr & accomplices. This you may express in any terms you think proper that will cover the object; and if they want details, they must apply to the Treasury who will then furnish them as far as the accounts are settled; which can now be done but very partially.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               